WILLIAM A. NORRIS, Circuit Judge,
concurring:
I believe the critical question at issue is whether FOIA requires the government to release the payroll records with the individual employees’ home addresses included. Plaintiffs want the addresses to enable them to contact the workers directly to check the accuracy of the records submitted to the government, and to determine whether the agencies are doing a satisfactory job in discovering reporting violations such as job mis-classifications and secret kickback arrangements.
I come down on the side of nondisclosure because I believe that the release of home addresses would constitute a “clearly unwarranted” privacy invasion, outweighing even the public’s substantial interest in release of these records.1 The invasion of privacy that results from disclosure of one’s home address is far more substantial than, say, the disclosure of one’s phone number. In contrast to phone numbers, home addresses are not routinely available. Many people choose to list their addresses in the phone book, but many do not. The reason is simple: publishing your phone number may invite annoying phone calls, but publishing your address can lead to far more intrusive breaches of priva*1487cy, and even physical danger.2
Although I agree with the result reached by the majority, I have two concerns with the majority’s analysis. First, I am troubled by the manner in which the majority evaluates the privacy interests at stake in this case. While I do not dispute that the workers have a significant privacy interest in their home addresses, I question the way the majority assesses the consequences of disclosure in reaching its conclusion that disclosure would invade “substantial” privacy interests,. and thereby produce a “clearly unwarranted invasion of personal privacy.” Majority Opinion at 1484, 1485.
The majority’s evaluation of the privacy invasion rests, in large part, on the generic statement by the government that disclosure would produce a “barrage of mailings” that would seriously intrude upon the privacy of the construction workers. See Majority Opinion at 1483-84. The majority buys into this assumption even though the government has failed to produce any evidence to suggest that these construction workers constitute a targeted group who would be exploited by mass marketers. In my view, the government may not rely on mere conjecture in describing the extent of the privacy invasion that would result. It must show that there is a “substantial probability” that the information would be used in the intrusive manner that is being suggested. National Ass’n of Retired Fed. Employees v. Horner, 879 F.2d 873, 878 (D.C.Cir.1989); see also United States Dep’t of State v. Ray, — U.S. -, - n. 12, 112 S.Ct. 541, 548 n. 12, 116 L.Ed.2d 526 (1991) (citing Homer and rejecting a per se rule against disclosing lists of names and other identifying information). A vague assertion that someone might be interested in reaching persons identified on government records is not enough; there must be some sort of evidentiary showing to suggest the sorts of intrusive consequences that would likely flow from disclosure. See Horner, 879 F.2d at 876, 878; Birch v. United States Postal Serv., 803 F.2d 1206, 1209 (D.C.Cir.1986) (“The agency bears the burden of setting forth ‘a relatively detailed justification’ for assertion of an exemption. ...”).
My second concern regards the majority’s valuation of the public interest at stake. The Supreme Court recently reaffirmed the fundamental principle that “ ‘disclosure, not secrecy, is the dominant objective of [FOIA].’ ” United States Dep’t of Defense v. FLRA, — U.S. -, -, 114 S.Ct. 1006, 1012, 127 L.Ed.2d 325 (1994) (quoting Department of Air Force v. Rose, 425 U.S. 352, 361, 96 S.Ct. 1592, 1599, 48 L.Ed.2d 11 (1976) (emphasis added)). In place of the strong presumption in favor of disclosure, the majority discounts the public interest by adopting a per se rule that such an interest is minimal if it depends on “derivative use” that requires any contact with individuals. While I agree with the majority that there should be no per se rule barring courts from considering the “derivative uses” of information as part of the public benefits to disclosure,3 see Majority Opinion at 1485,1 disagree with the majority’s apparent suggestion courts should ignore the public benefits of disclosure if such benefits depend on a “derivative use” that involves direct contact with individuals. Id. at 1485. As the majority states:
The problem in the cases before us ... is that the additional step requires direct contact with the employees whose payroll records are being sought. Any additional public benefit the requesters might realize through those contacts is inextricably intertwined with the invasions of privacy that those contacts will work.
*1488Id. (emphasis added). The fact that the public benefits of disclosure may be “intertwined” with the privacy interests should in no way diminish the importance of the public interest asserted. The public interest inquiry and the privacy inquiry are two separate strands of the analysis: the strength of the public interest has no bearing on the strength of the privacy interest, nor does the privacy interest affect the weight of the public interest. To be sure, the two factors ultimately get balanced against one another, but they must be evaluated independently. To mix the two factors together before the balancing phase unnecessarily confuses the analysis.
In short, the majority’s adoption of a per se rule against considering derivative uses in weighing the public interest conflicts with FOIA’s “strong presumption in favor of disclosure.” Ray, — U.S. at -, 112 S.Ct. at 547. By confining the public interest to the information contained in the four corners of agency records, the majority resets the FOIA scales heavily against disclosure.4

. I do not say, however, that the disclosure of home addresses would never be warranted. If the public interest is sufficiently strong, the balance may favor disclosure. But before a court authorizes the release of home addresses, it should first examine whether the proposed public benefit could be served just as well by disclosure of other identifying information. For instance, plaintiffs here may be able to accomplish their public monitoring purpose just as well (or very nearly so) by relying on the workers’ telephone numbers, rather than their home addresses.


. For the same reason, telephone directory assistance normally will not provide callers with addresses for the telephone numbers the callers have requested.


. In the past three years, the Supreme Court has twice declined to adopt such a per se rule, see United States Dep't of Defense, - U.S. -, 114 S.Ct. 1006; Ray, - U.S. at -, 112 S.Ct. at 549, and I see no justification for adopting it as the law of our circuit. It is often impossible to find out what one document means unless it is read in a larger context, supplemented with information that comes from other sources. See Painting and Drywall Work Preservation Fund v. HUD, 936 F.2d 1300, 1303 (D.C.Cir.1991) ("We have recognized that a relevant public interest could exist where the names of current workers might provide leads for an investigative reporter seeking to ferret out what government is up to.”) (quotation marks omitted). Confining the public interest inquiry to the four comers of the document requested would be unnecessarily formalistic and inconsistent with FOIA's general policy of full agency disclosure.


. This is particularly troubling in light of the majority's inclusion on the privacy side of the scales consideration of any derivative use to which the disclosed information might be put. See Majority Opinion at 1483 (disclosure might lead to a barrage of mailings by merchandisers). As Justice Scalia noted in his separate opinion in Ray, "derivative use on the public-benefits side, and derivative use on the personal-privacy side must surely go together (there is no plausible reason to allow it for one and bar it for the other).” — U.S. at -, 112 S.Ct. at 551 (Sca-lia, J., concurring in the judgment and concurring in part).